In related child custody proceedings pursuant to Family Court Act article 6 to modify a custody order of the Family Court, Suffolk County (Trainor, J.), dated August 30, 2001, awarding custody of the subject children to the grandmother, the grandmother appeals from an order of the same court (Freundlich, J.), dated September 25, 2006, which, upon the emergency removal of the children and their placement into foster care, vacated the prior custody order.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the grandmother’s contentions, the Family Court properly assumed jurisdiction in this matter pursuant to its temporary emergency jurisdiction authority {see Domestic Relations Law § 76-c). Under the peculiar circumstances of this case, the court providently exercised its discretion in vacating the prior custody order. Rivera, J.P., Santucci, Covello and Balkin, JJ., concur.